Ver




                                                                                 HUNTON ANDREWS KURTH LLP
                                                                                 125 HIGH STREET
                                                                                 SUITE 533
                                                                                 BOSTON, MASSACHUSETTS 02110-0533

                                                                                 TEL 617 • 648 • 2800
                                                                                 FAX 617 • 433 • 5022

                                                                                 CHRISTOPHER M. PARDO
                                                                                 DIRECT DIAL: 617 • 648 • 2759
                                                                                 EMAIL: cpardo@HuntonAK.com

 November 5, 2019

 VIA CM/ECF

 Hon. Sandra J. Feuerstein, U.S.D.J.
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

         Re:      Scott, et al. v. Whole Foods Market Group, Inc.
                  E.D.N.Y. Docket No. 2:18-cv-86-SJF-AKT

Dear Honorable Judge Feuerstein:

        This firm represents Defendant Whole Foods Market Group, Inc. (“Whole Foods” or
“Defendant”) in the above referenced matter. Whole Foods respectfully submits this Letter
Motion to Stay Discovery for several reasons, but particularly given (i) the multiple Show
Cause Orders issued by the Court relating to Plaintiffs’ counsel’s attempts to withdraw from
the representation of Plaintiff Dwayne J. Scott (“Scott”) while also seeking discovery on Scott’s
behalf, and (ii) Whole Foods’ unopposed and pending Motion for Judgment on the Pleadings
(Docket Entry (“DE-”) 42, which seeks dismissal of the Class Action Complaint (DE-1) filed
by Plaintiffs Scott and Derell J. Meynard (“Meynard”) (collectively, “Plaintiffs”).1

        Indeed, counsel for Plaintiffs is presently seeking to withdraw from the representation
of Scott in this matter, and Scott is currently subject to a Second Show Cause Order due to his
ignoring the Court’s earlier Show Cause Order – actually advising a process server in this case
that he did not want to participate in this matter. See DE-30, 50. Despite all of this, Plaintiffs’
counsel has attempted to continue to engage in discovery on behalf of Scott – including re-
serving written discovery requests and, just days ago, apparently serving lengthy third-party
subpoenas on Scott’s behalf. Plaintiffs’ conduct has caused the parties, as well as the Court, to
expend significant resources that may ultimately prove to be unnecessary.

       Whole Foods has a motion for judgment on the pleadings before the Court because (i)
Scott misrepresented his dates of employment in the Complaint and did not work for Whole
Foods within the statute of limitations and (ii) Meynard failed to identify the position he held


1
         The undersigned certifies that the parties have made a good-faith effort to resolve the issues addressed
herein in accordance with Local Civil Rule 37.3(a) prior to seeking judicial resolution.

          ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
      LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                                  www.HuntonAK.com
November 5, 2019
Page 2

at Whole Foods during the relevant time period – because revealing his actual employment
history would disqualify him from bringing any claims here.

        In other words, Plaintiffs failed to properly plead the material “facts” that are essential
to bringing viable claims by hiding that Scott did not work at Whole Foods within the statutory
period and Meynard was not in a position of a “manual worker” during the statutory period.
See DE-42. Whole Foods’ Motion for Judgment on the Pleadings is unopposed. See DE-43.

        Confronted with the fact that the two named plaintiffs are not proper representatives of
the purported class, at the same time that his motion to withdraw has been pending, counsel has
aggressively sought discovery of “class” information from multiple third-parties, such as
insurers, in a fishing expedition to find class-related information, and, likely, another potential
plaintiff before this case is dismissed. For instance, on November 1, 2019, Plaintiffs served
Notices of Intent to Serve Subpoenas containing overly broad and irrelevant requests for
production of documents regarding information about, among other things, Whole Foods’ entire
workforce, insurance coverage, and payroll, directed to (i) Chubb & Sons, Inc. d/b/a Chubb,
Chubb Group Holdings, Inc. d/b/a Chubb Indemnity Insurance Company of North American,
and Ace American Insurance Company; (ii) Unum Group and First Unum Life Insurance
Company, (iii) Metlife, Inc., and (iv) the New York Compensation Insurance Rating Board.
This third-party discovery was also served by counsel on behalf of Scott, and Whole Foods will
be moving to quash them shortly.

        Given all of the above, Whole Foods respectfully seeks a protective order providing that
the parties not engage in any discovery, including third-party discovery, until after the Motion
for Judgment on the Pleadings is adjudicated by the Court. “Under Federal Rule of Civil
Procedure 26(c), a district court may stay discovery during the pendency of a motion to dismiss
for “‘good cause shown.’” Chesney v. Valley Stream Union Free Sch. Dist. No. 24, 236 F.R.D.
113, 115 (E.D.N.Y. 2006) (citing In re Currency Conversion Fee Antitrust Litigation, No. MDL
1409, M21-95, 2002 WL 88278, at *1 (S.D.N.Y. Jan. 22, 2002)); see also United States v.
County of Nassau, 188 F.R.D. 187, 188 (E.D.N.Y.1999); Moore v. Painewebber, Inc., No. 96
Civ. 6820, 1997 WL 12805, at *1 (S.D.N.Y. Jan. 14, 1997).

        Factors that courts have considered when determining whether or not a stay is
appropriate include: “(1) whether the defendant has made a strong showing that the plaintiff's
claim is unmeritorious; (2) the breadth of discovery and the burden of responding to it; and (3)
the risk of unfair prejudice to the party opposing the stay.” In re Currency Conversion Fee,
2002 WL 88278, at *1. Courts also may take into consideration the nature and complexity of
the action, whether some or all of the defendants have joined in the request for a stay, and the
posture or stage of the litigation. Hachette Distribution, Inc. v. Hudson County News Co.,
Inc., 136 F.R.D. 356, 358 (E.D.N.Y.1991). Each of these factors favor granting a stay.
November 5, 2019
Page 3

        First, here, Whole Foods has made a strong showing that Plaintiffs’ claims are
unmeritorious by demonstrating through plain documentation attached to the pleadings that the
two named plaintiffs do not have viable claims because Scott was not employed by Whole
Foods within the applicable statute of limitations and Meynard was not in an appropriate
position during the statutory period. See DE-42. See, e.g., Gandler v. Nazarov, No. 94-CV-
2272 (CSH), 1994 WL 702004, at *4 (S.D.N.Y. Dec. 14, 1994) (stay of discovery granted
when dispositive motion is “potentially dispositive, and appears to be not unfounded in
law”); Spinelli v. Nat’l Football League, No. 13-CV-7398, 2015 WL 7302266, at *2 (S.D.N.Y.
Nov. 17, 2015) (stay of discovery warranted when “the viability of the Plaintiffs' claims is in at
least some doubt” pending the resolution of the dispositive motions).

        Second, the discovery that Plaintiffs have served not only includes overly broad written
discovery requests on Whole Foods, but also multiple third-party subpoenas to former and/or
current insurance carriers of Whole Foods, seeking extensive and irrelevant information about
Whole Foods’ workforce, on the premise that Plaintiffs are entitled to seemingly limitless
“class” information. Even worse, counsel is has been and is continuing to serve discovery on
behalf of Scott all the while seeking to withdraw from serving as his counsel.

         Third, the nature and extent of discovery sought by Plaintiffs is completely improper at
this stage of the litigation. A class has not yet been certified, nor have Plaintiffs moved to
certify a class. In fact, given that Scott is time-barred and Meynard worked in a position that
only a dozen other employees may have held during the relevant statutory period, a putative
class is not legally tenable at all. Nonetheless, Plaintiffs are attempting to circumvent traditional
discovery rules and procedures by seeking extensive (and irrelevant) “class” information from
third-parties when Plaintiffs have no right to class discovery, particularly when the scope of the
information requested grossly exceeds the scope of any possibly conceivable class.

        WHEREFORE, for the reasons set forth herein, Whole Foods respectfully requests that
this Letter Motion to Stay Discovery be granted.

                                                Sincerely,




                                                Christopher M. Pardo


cc:     Steven J. Moser (via CM/ECF; smoser@moseremploymentlaw.com)
        Anna L. Rothschild (via CM/ECF; arothschild@huntonak.com)
